DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claims filed on November 18, 2022 have been entered. Claims 1-2, 4-10, 12-17, and 19-24are still pending in this application with claims 1, 9, and 16 being independent.

Response to Arguments
Applicant's arguments filed November 18, 2022 have been fully considered but are moot in view of the current grounds of rejection.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dunmire et al. (US Pub 2018/0167504) in view of Houmaidi (US Pub 2008/0118052) and in further view of Adams Jr. (US Pub 2006/0248407).
Regarding claim 1, Dunmire discloses a method comprising: receiving, from a portion of a network, data indicative of an operational status of the network (para 0012- “network event data, such as a number of dropped calls, a television service outage, reduced data speeds, and so forth”; para 0009 – “service disruption”; and para 0042 – “Network event data may also be collected from devices at the customer premises, such as gateways, routers, set top boxes, and so forth”); determining, based on historical data and the determined issue, whether a communication system associated with the network infrastructure will receive a communication from a first source (para 0018 – “the propensity to call score of the customer is determined based upon a number of past calls of the customer to the customer call center”; para 0019); and sending, based on determining that the communication system will receive the communication from the first source, a notification to the first source associated with the network (para 0014 – “a customer who is likely to be suffering from a problem associated with a reason code, for detecting customers having customer profiles that match the set of shared traits and who are also determined to be likely to call a customer call center regarding the problem, and for pushing automated customer service content to such customers in order to prevent unnecessary calls to the customer call center” and para 0020 – “customer service content may comprise automated customer service content (i.e., content that does not include a live agent component), such as text instructions, audio instructions, video instructions, text, audio or video tutorials, interactive troubleshooting guides, and so forth. In one example, the customer service content that is targeted to the problem underlying the reason code may be identified and selected).
Although, Dunmire discloses receiving calls about service disruption and outages and utilizing network event data to detect certain network statuses, Dunmire does not explicitly disclose monitoring a portion of a network infrastructure to determine operational characteristics associated with the network infrastructure; determining, based on the operational characteristics, an issue affecting performance of the network infrastructure; 
And sending a notification to the first source indicating a status associated with determined issue affecting performance of the network infrastructure.
Houmaidi discloses monitoring a portion of a network infrastructure to determine operational characteristics associated with the network infrastructure (para 0025-0026);
determining, based on the operational characteristics, an issue affecting performance of the network infrastructure (para 0025-0026); and as such the combination of Dunmire and Houmaidi discloses determining, based on historical data and the determined issue, whether a communication system associated with the network infrastructure will receive a communication from a first source.
Note, under KSR rationale it would have been obvious to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. As such the combination of Dunmire and Houmaidi discloses determining, based on historical data and the issue regarding network infrastructure, whether a call center will receive a communication from a first source.
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Dunmire with the teachings of Houmaidi in order to direct calls to an appropriate agent in accordance with problem status and customer information (Houmaidi, para 0003).
Dunmire in view of Houmaidi does not disclose sending a notification to the first source indicating a status associated with determined issue affecting performance of the network infrastructure.
Adams Jr discloses sending a notification to the first source indicating a status associated with determined issue affecting performance of the network infrastructure (para 0120)
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Dunmire in view of Houmaidi with the teachings of Adams Jr in order to improve customer service by keeping the customers aware of the network statuses (Adams Jr, para 0120).
Regarding claim 2, Dunmire discloses further comprising: receiving user information indicating a usage of the communication system associated with the first source.
Regarding claim 4, Dunmire in view of Houmaidi and Adams Jr discloses further comprising: sending, based on a determination that a probability, associated with the communication, satisfies a predetermined threshold (Dunmire, para 0019), the notification to a second source (Dunmire, para 0020) indicating the determined issue affecting performance of the network infrastructure (Adams Jr, para 0120).
Regarding claim 5, Dunmire discloses wherein the notification comprises at least one of a voice message, an email, an on-screen television notification, or a short message service (SMS) text message (para 0050).
Regarding claim 6, Houmaidi discloses wherein the operational characteristic comprise at least one of error data or diagnostic data indicative of an interruption of an operation of the network infrastructure (para 0025-0026).
Regarding claim 7, Dunmire discloses determining an association between subject matter of one or more communications indicated in the historical data and the determined issue (para 0034).
Regarding claim 8, Dunmire discloses wherein the first source comprises a user device (para 0012-0015; para 0026).
Regarding claims 9 and 16, see rejection of claim 1.
Regarding claims 10 and 17, see rejection of claim 2.
Regarding claims 12 and 19, see rejection of claim 4.
Regarding claim 13, see rejection of claim 5.
Regarding claims 14 and 20, see rejection of claim 6.
Regarding claim 15, see rejection of claim 7.
Regarding claim 21, Dunmire discloses wherein the network infrastructure comprises at least one component configured to provide at least one service to a plurality of users associated with a plurality of premises, and wherein the at least one component is located remotely from the plurality of premises (para 0042).
Regarding claim 22, Dunmire discloses wherein the at least one service comprises one or more of a cable television service, an Internet service, or a telecommunications service (para 0012 - television service outage).
Regarding claim 23, Dunmire discloses wherein the at least one component comprises one or more of a cable modem termination system (CMTS), a cable television headend, a distribution node or hub, a line amplifier, a hybrid fiber-coaxial (HFC) cable, an optical fiber cable, or a coaxial cable (para 0024 – “cable head-end”).
Regarding claim 24, Houmaidi discloses wherein the communication system comprises a call system configured to receive one or more calls associated with the network infrastructure (see abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652